DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species a, claims 1-6, 9-11, and 14-20, in the reply filed on 25 February 2022 is acknowledged.  The traversal is on the ground(s) that the Office action fails to explain why there would be a serious burden on the Examiner if restriction is not required between the species.  In particular, the Office action fails to explain why species a through f would be separately classified, have obtained a separate status in the art, or would require a different field of search.  MPEP 808.02.  To the contrary, the Office action does not provide how the embodiments would be classified in the different statutory classes or even a statutory class.  Therefore, at least because the species are classified in the same statutory class, Applicants submit that the search and examination of claims 1-20 may be made without serious burden, and thus the election of species requirement should be withdrawn.  This is not found persuasive because there is a serious search and/or examination burden for the patentably distinct species because the species or groupings of patentably indistinct species require a different field of search (e.g. searching different groups/subgroups or electronic resources, or employing different search strategies or search queries).  The mutually exclusive characteristics of the patentably distinct species necessarily require at least employing different search strategies or search queries, and would likely also require searching different groups/subgroups or electronic resources.
The requirement is still deemed proper and is therefore made FINAL.
Claim 12 also reads upon elected species a because said species requires wherein a top surface of the body gate layer is at a same level as a top surface of the channel layer as recited in the claim.  Accordingly, claim 12 will also be examined on the merits.
Claims 7, 8, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 February 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statements filed 9 April 2020 and 5 January 2022 have been fully considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: C140L.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 3D Memory Device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakotsubo (US Patent 10,892,279, hereinafter Sakotsubo ‘279).
With respect to claim 1, Sakotsubo ‘279 teaches (FIG. 12A) a semiconductor device as claimed, comprising:
a channel structure (50, 60, 63, and 64) on a substrate (10) and extending in a first direction perpendicular to a top surface of the substrate (col. 5, ln. 17-36; col. 15, ln. 8-33), the channel structure comprising
a body gate layer (63 and 64) extending in the first direction (col. 15, ln. 8-33);
a charge storage structure (50) surrounding a sidewall of the body gate layer (63 and 64) (col. 15, ln. 8-33); and
a channel layer (60) surrounding a sidewall of the charge storage structure (50) (col. 15, ln. 8-33);
a plurality of gate electrodes (46) on the substrate (10) and spaced apart from one another in the first direction on a sidewall of the channel structure (50, 60, 63, and 64) (col. 20, ln. 7-20); and
a gate insulating layer (44; see FIG. 10) between each of the plurality of gate electrodes (46) and the channel structure (50, 60, 63, and 64) (col. 18, ln. 49-53).
With respect to claim 2, Sakotsubo ‘279 teaches wherein the charge storage structure (50) is between the body gate layer (63 and 64) and the channel layer (60), and the charge storage structure is in contact with an inner wall of the channel layer (col. 15, ln. 8-33).
With respect to claim 3, Sakotsubo ‘279 teaches wherein the channel layer (60) is on an inner wall of a channel hole (hole housing the channel structure) penetrating the plurality of gate electrodes (46) and extending in the first direction, the charge storage structure (50) is conformally along the inner wall of the channel hole on the channel layer, and the body gate layer (63 and 64) fills in the channel hole on the charge storage structure (col. 15, ln. 8-33).
With respect to claim 4, Sakotsubo ‘279 teaches wherein the charge storage structure (50) comprises: a blocking dielectric layer (52) on the sidewall of the body gate layer (63 and 64), a charge storage layer (54) on the blocking dielectric layer, and a tunneling dielectric layer (56) on the charge storage layer and contacting the channel layer (60) (col. 12, ln. 48-53).
With respect to claim 5, Sakotsubo ‘279 teaches wherein the channel layer (60) includes a bottom portion in contact with the top surface of the substrate (10), and an entirety of a bottom surface of the charge storage structure (50) is covered by the channel layer so that the bottom surface of the charge storage structure is not in contact with the substrate (col. 15, ln. 8-33).
With respect to claim 6, Sakotsubo ‘279 teaches further comprising a plurality of insulating layers (32), each between two adjacent gate electrodes of the plurality of gate electrodes (46), wherein the gate insulating layer covers top and bottom surfaces of each of the plurality of gate electrodes, and the plurality of insulating layers contact the sidewall of the channel structure (50, 60, 63, and 64) (col. 7, ln. 30-55).
With respect to claim 12, Sakotsubo ‘279 teaches wherein a top surface of the body gate layer (63 and 64) is at a same level as a top surface of the channel layer (60) (col. 15, ln. 8-33).
With respect to claim 14, Sakotsubo ‘279 teaches further comprising: a conductive barrier layer (“metallic barrier layer”) between the body gate layer (63 and 64) and the charge storage structure (50) (col. 14, ln. 4-46).

With respect to claim 15, Sakotsubo ‘279 teaches (FIG. 12A) a semiconductor device as claimed, comprising:
a plurality of gate electrodes (46) on a substrate (10) and spaced apart from one another in a first direction perpendicular to a top surface of the substrate (col. 5, ln. 17-36; col. 20, ln. 7-20);
a channel structure (50, 60, 63, and 64) in a channel hole (hole housing the channel structure) penetrating the plurality of gate electrodes (46) and extending in the first direction (col. 15, ln. 8-33), the channel structure comprising
a channel layer (60) on an inner wall of the channel hole (hole housing the channel structure) (col. 15, ln. 8-33); and
a charge storage (50) structure on the channel layer (60) on the inner wall of the channel hole (col. 15, ln. 8-33); and
a gate insulating layer (44; see FIG. 10) between each of the plurality of gate electrodes (46) and the channel layer (60), and the gate insulating layer covering a top surface and a bottom surface of each of the plurality of gate electrodes (col. 18, ln. 49-53),
wherein the channel layer (60) is between each of the plurality of gate electrodes (46) and the charge storage structure (50) (col. 15, ln. 8-33).

With respect to claim 16, Sakotsubo ‘279 teaches wherein the channel structure (50, 60, 63, and 64) further comprises a body gate layer (63 and 64) filling an inside of the channel hole (hole housing the channel structure) on the charge storage structure (50) (col. 15, ln. 8-33).
With respect to claim 19, Sakotsubo ‘279 teaches wherein the charge storage structure (50) is between the body gate layer (63 and 64) and the channel layer (60), the channel layer includes a bottom portion in contact with the top surface of the substrate (10), and an entirety of a bottom surface of the charge storage structure is covered by the channel layer, so that the bottom surface of the charge storage structure is not in contact with the substrate (col. 15, ln. 8-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakotsubo ‘279 as applied to claims 1 and 16 above, and further in view of Yamazaki et al. (US Patent Application Publication 2019/0006386, hereinafter Yamazaki ‘386).
With respect to claims 9-11, 17, and 18, Sakotsubo ‘279 teaches the devices as described in claims 1 and 16 above with the exception of the additional limitations further comprising: a bit line pad at a level higher than an uppermost gate electrode of the plurality of gate electrodes, the bit line pad on the channel layer, wherein an inner wall of the bit line pad defines an opening; a bit line contact connected to the bit line pad; and a body gate contact penetrating the opening and connected to the body gate layer (claim 9); wherein the opening vertically overlaps the body gate layer in a plan view, and the inner wall of the bit line pad surrounds the body gate layer (claim 10); further comprising: a bit line connected to the bit line contact and extending in a second direction parallel to the top surface of the substrate; and a body gate line connected to the body gate contact, the body gate line extending in the second direction (claims 11 and 18); and further comprising: a bit line pad at a level higher than an uppermost gate electrode of the plurality of gate electrodes and on the channel layer, wherein an inner wall of the bit line pad defines an opening; a bit line contact connected to the bit line pad; and a body gate contact penetrating the opening and connected to the body gate layer (claim 17).
However, Yamazaki ‘386 teaches (combining elements from FIGs. 1, 4, and 5) a bit line pad (705; see FIGs. 1 and 5) at a level higher than an uppermost gate electrode of a plurality of gate electrodes (702; see FIG. 1) and on a channel layer (704; see FIG. 1), wherein an inner wall of the bit line pad defines an opening (opening between bit line pads 705); a bit line contact (714; see FIG. 5) connected to the bit line pad; and a body gate contact (714; see FIG. 1) penetrating the opening and connected to a body gate layer (712); wherein the opening vertically overlaps the body gate layer in a plan view, and the inner wall of the bit line pad surrounds the body gate layer; and further comprising: a bit line (715; see FIG. 5) connected to the bit line contact and extending in a second direction (see FIG. 4) parallel to a top surface of a substrate (720); and a body gate line (715; see FIG. 1) connected to the body gate contact, the body gate line extending in the second direction ([0132-0133, 0143]) to form a stacked, three-dimensional memory array ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Sakotsubo ‘279 further comprising: a bit line pad at a level higher than an uppermost gate electrode of the plurality of gate electrodes, the bit line pad on the channel layer, wherein an inner wall of the bit line pad defines an opening; a bit line contact connected to the bit line pad; and a body gate contact penetrating the opening and connected to the body gate layer; wherein the opening vertically overlaps the body gate layer in a plan view, and the inner wall of the bit line pad surrounds the body gate layer; further comprising: a bit line connected to the bit line contact and extending in a second direction parallel to the top surface of the substrate; and a body gate line connected to the body gate contact, the body gate line extending in the second direction; and further comprising: a bit line pad at a level higher than an uppermost gate electrode of the plurality of gate electrodes and on the channel layer, wherein an inner wall of the bit line pad defines an opening; a bit line contact connected to the bit line pad; and a body gate contact penetrating the opening and connected to the body gate layer as taught by Yamazaki ‘386 to form a stacked, three-dimensional memory array.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sakotsubo ‘279 in view of Yamazaki ‘386.
With respect to claim 20, Sakotsubo ‘279 teaches (FIG. 12A) a semiconductor device substantially as claimed, comprising:
a channel structure (50, 60, 63, and 64) on a substrate (10) and extending in a first direction perpendicular to a top surface of the substrate (col. 5, ln. 17-36; col. 15, ln. 8-33); the channel structure comprising
a body gate layer (63 and 64) extending in the first direction (col. 15, ln. 8-33);
a charge storage structure (50) surrounding a sidewall of the body gate layer (63 and 64) (col. 15, ln. 8-33); and
a channel layer (60) surrounding a sidewall of the charge storage structure (50) (col. 15, ln. 8-33);
a plurality of gate electrodes (46) on the substrate (10) and spaced apart from one another in the first direction on a sidewall of the channel structure (50, 60, 63, and 64) (col. 20, ln. 7-20); and
a gate insulating layer (44; see FIG. 10) between each of the plurality of gate electrodes (46) and the channel structure (50, 60, 63, and 64) (col. 18, ln. 49-53).
Thus, Sakotsubo ‘279 is shown to teach all the features of the claim with the exception of:
a bit line pad formed at a level higher than an uppermost gate electrode of the plurality of gate electrodes and on the channel layer;
a bit line contact connected to the bit line pad; and
a bit line connected to the bit line contact and extending in a second direction parallel to the top surface of the substrate.
However, Yamazaki ‘386 teaches (combining elements from FIGs. 1, 4, and 5) a bit line pad (705; see FIGs. 1 and 5) formed at a level higher than an uppermost gate electrode of a plurality of gate electrodes (702; see FIG. 1) and on a channel layer (704; see FIG. 1); a bit line contact (714; see FIG. 5) connected to the bit line pad; and a bit line (715; see FIG. 5) connected to the bit line contact and extending in a second direction (see FIG. 4) parallel to a top surface of a substrate (720) ([0132-0133, 0143]) to form a stacked, three-dimensional memory array ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Sakotsubo ‘279 further comprising a bit line pad formed at a level higher than an uppermost gate electrode of the plurality of gate electrodes and on the channel layer; a bit line contact connected to the bit line pad; and a bit line connected to the bit line contact and extending in a second direction parallel to the top surface of the substrate as taught by Yamazaki ‘386 to form a stacked, three-dimensional memory array.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. (US Patent Application Publication 2020/0365613) teaches bit line contacts and body gate contacts.
Noh et al. (“Synaptic Devices Based on 3-D AND Flash Memory Architecture for Neuromorphic Computing”), Kai et al. (US Patent Application Publication 2021/0050359), Son et al. (US Patent Application Publication 2021/0066344), and Murakami et al. (US Patent Application Publication 2022/0085058) teach stacked-three dimensional memories successively comprising a body gate layer, a charge storage structure, and a channel layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826